          Case 3:20-cr-00442-HZ        Document 23     Filed 03/22/21   Page 1 of 2




O:\Gerald M. Needham, OSB # 963746
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                         Case No. 3:20-cr-00442-HZ

                              Plaintiff,          DECLARATION OF COUNSEL IN
                                                  SUPPORT OF UNOPPOSED MOTION
                       v.                         TO CONTINUE TRIAL DATE AND TO
                                                  WITHDRAW MOTION TO DISMISS
JOSHUA M. WARNER,                                 (ECF 16)
 aka EVA WARNER,

                              Defendant

       I, Gerald M. Needham, declare:

1.     I am counsel for Eva Warner in the above-entitled action.

2.     Ms. Warner has been indicted for one count of Civil Disorder in violation of 18 U.S.C.

       § 231(a)(3).

3.     Ms. Warner has been released on pretrial conditions and is in compliance with the

       conditions of her release.



PAGE 1.    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
           DATE AND WITHDRAW MOTION TO DISMISS (ECF 16)
          Case 3:20-cr-00442-HZ       Document 23       Filed 03/22/21    Page 2 of 2




4.     Ms. Warner has authorized counsel to represent she consents to the continuance with the

       knowledge that the timeframe is excludable under the Speedy Trial Act pursuant to

       18 U.S.C. § 3161(h)(2).

5.     Ms. Warner has reached an agreement with the government to enter into a Deferred

       Resolution Agreement. The agreement calls for a continuance of the trial with an agreed

       timeframe from December 22, 2020, as a period of deferred prosecution. As such,

       Ms. Warner moves to continue her trial and withdraw her Motion to Dismiss (ECF 16).

6.     Assistant United States Attorney Tom Ratcliffe has authorized counsel to represent the

       government has no objection to the requested continuance.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct; that the statements set forth above are based on my own knowledge,

except where otherwise indicated, and I believe those statements to be true; and that this

declaration was executed on March 22, 2021, in Portland, Oregon.

                                                    /s/ Gerald M. Needham
                                                    Gerald M. Needham
                                                    Attorney for Defendant




PAGE 2.    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
           DATE AND WITHDRAW MOTION TO DISMISS (ECF 16)
